      Case 6:20-cv-01203-EFM-GEB Document 33 Filed 12/23/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


EDDY’S INDEPENDENT GROUP, LLC,                      )
                                                    )
               Plaintiff/Counterdefendant,          )
                                                    )
v.                                                  )   Case No. 20-1203-EFM-GEB
                                                    )
SRA INSURANCE AGENCY, LLC,                          )
                                                    )
               Defendant/Counterclaimant.           )
                                                    )

                                            ORDER

       This matter is before the Court on Defendant / Counter Claimant SRA Insurance

Agency, LLC (“SRA”)’s motion for leave to amend its Answer to add a counterclaim (ECF

No. 26). SRA filed its motion on December 4, 2020, making any response to the motion

due December 18, 2020. No response in opposition was filed. Therefore, the motion is

uncontested and may be granted without further notice pursuant to D. Kan. Rule 7.4.

       Additionally, in its discretion, the Court finds the balance of factors weigh in favor

of amendment of the answer as analyzed under Fed. R. Civ. P. 15(a)(2), and justice requires

amendment.1 Furthermore, pursuant to Fed. R. Civ. P. 13(e) “[t]he court may permit a


1
   Under Fed. R. Civ. P. 15(a)(2), the court considers a number of factors in deciding whether to
allow an amendment, including timeliness, prejudice to the other party, bad faith, and futility of
amendment. Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Foman v.
Davis, 371 U.S. 178, 182 (1962)); see also Monge v. St. Francis Health Ctr., Inc., No. 12–2269–
EFM-JPO, 2013 WL 328957, at *2 (D. Kan. Jan. 10, 2013), report and recommendation adopted,
2013 WL 328986 (D. Kan. Jan. 29, 2013). Rule 15(a)(2) provides leave “shall be freely given
when justice so requires,” and the decision to allow an amendment is within the sound discretion
of the court. See J. Vangel Elec., Inc. v. Sugar Creek Packing Co., No. 11–2112–EFM, 2012 WL
5995283, at *2 (D. Kan. Nov. 30, 2012) (citing Panis v. Mission Hills Bank, 60 F.3d 1486, 1494
(10th Cir. 1995)).
      Case 6:20-cv-01203-EFM-GEB Document 33 Filed 12/23/20 Page 2 of 2




party to file a supplemental pleading asserting a counterclaim that matured or was acquired

by the party after serving an earlier pleading,” as SRA alleges in its motion.

       IT IS THEREFORE ORDERED that SRA Insurance Agency, LLC’s motion for

leave to amend its Answer to add a counterclaim (ECF No. 26) is GRANTED. SRA shall

file its Amended Answer no later than January 6, 2021.

       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 23rd day of December, 2020.


                                          s/ Gwynne E. Birzer
                                          GWYNNE E. BIRZER
                                          United States Magistrate Judge




                                             2
